                                                    Entered on Docket
                                                    February 02, 2021
 1 Martha G. Bronitsky                              EDWARD J. EMMONS, CLERK
                                                    U.S. BANKRUPTCY COURT
     Chapter 13 Standing Trustee                    NORTHERN DISTRICT OF CALIFORNIA
 2 Po Box 5004
     Hayward,CA 94540
 3
     (510) 266- 5580                           The following constitutes the order of the Court.
     13trustee@oak13.com                       Signed: February 2, 2021
 4

 5 Trustee for Debtor(s)

 6
                                                    ___________________________________________
                                                    William J. Lafferty, III
 7                                                  U.S. Bankruptcy Judge

 8

 9

10                          UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF CALIFORNIA
11                                  OAKLAND DIVISION

12 In re
                                                           Chapter 13 Case No. 20-41442-WJL13
13          Laurie Ann Harms
14

15
                                        debtor(s)
16
     ORDER OF DISMISSAL AFTER DEFAULT OF CHAPTER 13 PLAN PAYMENTS
17
         Upon consideration of the declaration dated February 2, 2021 of Martha G.
18
     Bronitsky, Chapter 13 Standing Trustee, filed with this Court attesting to the default of
19
     debtor(s) under the terms of the plan; upon the continuing default of the debtor. The
20
     Court being satisfied that the Chapter 13 Trustee served the debtor with a MOTION TO
21
     DISMISS CHAPTER 13 CASE FOR FAILURE TO MAKE PLAN PAYMENTS, and
22
     upon good cause shown.
23

24          IT IS THEREFORE ORDERED that the above-referenced case be dismissed, and

25 that any restraining orders heretofore entered in this case are hereby vacated. The Trustee

26 shall submit at a later date her Trustee’s Final Report for approval by the Court.

27

28
Case: 20-41442        Doc# 82      Filed: 02/02/21 Entered: 02/02/21 15:03:55           Page 1 of 2
                                          END OF ORDER
 1
                                    COURT SERVICE LIST
 2 Laurie Ann Harms
     400 Del Antico Ave. #1211
 3 Oakley, CA 94561

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case: 20-41442     Doc# 82       Filed: 02/02/21   Entered: 02/02/21 15:03:55   Page 2 of 2
